DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: The status of the parent application (which is now patented and having a patent number) in the first paragraph of the specification is incorrect.  
Appropriate correction is required.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 1/4/21 is acknowledged.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 
Note: Should claims 1-10 be found allowable (i.e. the nonstatutory double patenting rejections as presented below being remedied), the restriction requirement would be withdrawn as to any future claims that requires all the limitations of an allowable claim. 
However, claims 11-19, as currently presented, would have to be cancelled. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,111,281. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of using the device claimed in claims 1-10 of U.S. Patent No. 10,111,281, as presented in the instant application would be obvious. The recited structural elements in claims 1-10 of U.S. Patent No. 10,111,281 would have to inherently be provided to carry out the process claimed in the instant application. 
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 (claims filed on 12/28/20, which are indicated as being allowable) of copending Application No. 16-206523 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant claims and the conflicting claims lies in the fact that the conflicting claims includes more elements and are thus more specific (“continuous high voltage”).  Therefore the invention of the conflicting claims is in effect “species” of the “generic” invention of the instant claims.  It 
In addition, although the claims at issue are not identical (method VS device), they are not patentably distinct from each other because the method of using the device claimed in claims 1-11 of copending Application No. 16-206523, as presented in the instant application would be obvious. The recited structural elements in claims 1-10 of copending Application No. 16-206523 would have to inherently be provided to carry out the process claimed in the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/           Primary Examiner, Art Unit 1798                                                                                                                                                                                             3/15/21